Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 67,
“a method of imaging an area of interest comprising a first area and a second area on a surface of an individual wherein the first area comprises a lesion, the imaging comprising:
applying a biotag to the area of interest;
capturing a visible image of the area of interest in a visible mode;
capturing a fluorescent image of the area of interest in a fluorescent mode;
obtaining features of the lesion by combining the visible image and the fluorescent image”

Claim 77,
“A method of imaging an area of interest on skin of an individual the method comprising:
applying topically to the skin, in an area of interest comprising a lesion suspected to be cancerous or pre-cancerous. a specific binding partner that binds to a targeted molecule of interest wherein the specific binding partner is a polypeptide of less than 10.000 daltons;
capturing a visible image of the area of interest in a visible mode;
capturing a fluorescent image of the area of interest in a fluorescent mode;
obtaining features of the lesion by combining the visible image and the fluorescent”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.